EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jeanine G Gasper on March 09, 2022.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended, No Longer Withdrawn) An airfoil for a turbine engine which generates a hot gas fluid flow and provides a cooling fluid flow, the airfoil comprising: 
an outer wall separating the hot gas fluid flow from the cooling fluid flow, bounding an interior, having a heated surface along which the hot gas fluid flow flows and defining a pressure side and a suction side extending between a leading edge and a trailing edge to define a chord-wise direction and extending between a root and a tip to define a span-wise direction; 
a first cooling passage defined at least in part by an interior wall, the first cooling passage extending in the span-wise direction within the interior and defining a corner;
 a second cooling passage and defined at least in part by the outer wall; 
[[an]] the interior wall spaced from the outer wall, located in the interior, the interior wall defining at least a portion of a cooled surface facing the cooling fluid flow and separating the first cooling passage from the second cooling passage; and 
at least one cooling hole passing through the interior wall and having an inlet at the corner, an outlet at the second cooling passage, and a connecting passage defining the outlet, with the connecting passage having a curved portion where the cross-sectional area defines a curvilinear centerline, the connecting passage defined by at least a first portion extending in a first direction away from the corner, and a second portion extending in a second direction toward the outer wall, the second direction different from the first direction, the first portion connected to the second portion at the curved portion.  

2. (No Longer Withdrawn) The airfoil of claim 1, wherein the connecting passage further comprises a restriction such that a cross-sectional area at the restriction is smaller than a cross-sectional area upstream of the restriction.  

3. (No Longer Withdrawn) The airfoil of claim 2, wherein the restriction is at the outlet.  

4. (No Longer Withdrawn) The airfoil of claim 3, wherein the restriction is defined by the connecting passage having a tapered portion formed at the outlet.  

5. (No Longer Withdrawn) The airfoil of claim 3, wherein the restriction is defined by the connecting passage having a blunt portion formed at the outlet.  

6. (Currently Amended, No Longer Withdrawn) The airfoil of claim 1, wherein the first an impingement surface.  

an impingement surface.  

8. (No Longer Withdrawn) The airfoil of claim 1, wherein the connecting passage defines a radius.  

9. (Canceled)   

10. (Currently Amended, No Longer Withdrawn) The airfoil of claim 1, wherein the outlet opens into the second cooling passage opposite the outer wall.  

13. (Currently Amended, No Longer Withdrawn) The airfoil of claim 1, wherein the corner is [[at]] a downstream corner.  

18. (No Longer Withdrawn) The component of claim 17, wherein the restriction is defined by a tapered portion formed at the outlet.  

22. (Currently Amended, No Longer Withdrawn) A method for cooling the component of claim 15, 
flowing a fluid of the cooling fluid flow through [[a]] the inlet of the at least one cooling hole 
flowing the fluid through [[a]] the first portion the first direction; 
turning the fluid through [[a]] the curved portion of the connecting passage; 
flowing the fluid through [[a]] the second portion the second direction
accelerating the fluid as it passes through the at least one cooling hole.  

23. (Currently Amended, No Longer Withdrawn) The method of claim 22, wherein the accelerating the fluid further comprises emitting the fluid through [[an]] the outlet of the at least one cooling hole, the outlet havin

24. (No Longer Withdrawn) The method of claim 23, further comprising impinging the fluid on an impingement surface opposite the outlet.  

25. (Currently Amended, No Longer Withdrawn) The method of claim 22, wherein the accelerating the fluid further comprises minimizing a boundary layer of the fluid.  





Restriction/Rejoinder
Claims 15-17 and 19-21 are allowable. The restriction requirement between Inventions/Species, as set forth in the Office action mailed on October 26, 2020, has been reconsidered in view of the examiner’s amendment and in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby fully withdrawn. Claims 1-8, 10, 13, 18, 22-25 are no longer withdrawn from consideration. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-8, 10, 13, 15-28 are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
March 09, 2022
                                                                                                                                                                                                   

/JASON H DUGER/Primary Examiner, Art Unit 3741